Citation Nr: 1741555	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that Disabled American Veterans was recently appointed the Veteran's representative, but the record contains an Appellate Brief from American Legion.  Because the Board decision herein is a remand, there is no prejudice in proceeding with the case.  DAV is requested to submit an IHP and/or Appellate Brief upon the matter's return to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record supports possible worsening symptomatology since the Veteran's last VA examination in August 2011.  A July 2012 VA treatment note reflects that the Veteran reported his PTSD "accelerated" and he was involved in an altercation with police, arrested and jailed.  A September 2012 VA treatment note reflects worsening PTSD symptoms and a higher dosage of medication prescribed.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records.  Give the Veteran the opportunity to identify any private treatment records for PTSD for association with the claims file.  All records/responses received must be associated with the claims file.  

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected PTSD.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

The examiner should address functional impairment, to include employability.

3.  Request from the Veteran's representative, Disabled American Veterans, an Informal Hearing Presentation and/or Appellate Brief.

4.  Readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




